FILED
                           NOT FOR PUBLICATION                             APR 07 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


INTERNATIONAL SOCIETY FOR                        No. 06-56660
KRISHNA CONSCIOUSNESS OF
CALIFORNIA, INC., a California                   D.C. No. CV-03-00293-CBM
nonprofit religious corporation and EMIL
BECA, one of its individual members,
                                                 ORDER & MEMORANDUM*
              Plaintiffs - Appellants,

  v.

CITY OF LOS ANGELES, a California
municipal corporation and STEPHEN
YEE,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Central District of California
              Consuelo B. Marshall, Senior District Judge, Presiding

                Argued December 4, 2007; Submitted April 7, 2014
                             Pasadena, California

Before: PREGERSON, TROTT, and PAEZ, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      On June 11, 2008, we withheld submission of this case pending final

resolution of proceedings in International Society for Krishna Consciousness of

California, Inc. v. City of Los Angeles, No. 01-56579.

      On July 7, 2010, we issued an order in International Society for Krishna

Consciousness of California, Inc. v. City of Los Angeles, No. 01-56579, reversing

the district court’s summary judgment order in favor of Plaintiff and remanding the

case to the district court to consider in the first instance Plaintiff’s remaining

federal constitutional claim. Because International Society for Krishna

Consciousness of California, Inc. v. City of Los Angeles, No. 01-56579, has been

resolved, this case is resubmitted, and the judgment entered in International

Society for Krishna Consciousness of California, Inc. v. City of Los Angeles, No.

01-56579, applies to this appeal. The mandate should issue forthwith.



      REVERSED AND REMANDED